UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7420



DONALD E. CASEY,

                                            Plaintiff - Appellant,

          versus


RON ANGELONE, Director, Department of Correc-
tions; G. JOHNSON, Deputy Director, Department
of Corrections; ROBERT H. YOUNG, Regional
Director, Department of Corrections; R. C.
MATHENA, Correctional Officer Supervisor, Keen
Mountain Correctional Center; GEORGE DEEDS,
Warden; GENE SHINAULT, Assistant Warden Pro-
grams; M. SPRADLING, Treatment Program Super-
visor; LIEUTENANT PAYNE, Security Officer;
SERGEANT SCOTT, Security Officer; SERGEANT
BLANSETT, Security Officer; SERGEANT KELLY;
Security Officer; SERGEANT DAVIS, Security
Officer; SERGEANT HARRISON; Security Officer;
SERGEANT HONAKER, Security Officer; CORREC-
TIONAL OFFICER WICKS; OFFICER KISER; OFFICER
COMPTON; OFFICER MULLINS; OFFICER VANDYKE;
OFFICER SHRIEVE; OFFICER CULBERTSON; COUNSELOR
VASS; MOISES E. QUINONES, Staff Physician; MS.
GILBERT, Staff Nurse; MS. MULLINS, Staff
Nurse; D. ROSE, Staff Nurse; NURSE LESTER,
Staff Nurse; JANET SALYERS, Disciplinary
Hearing Officer; SUSIE COX, Institutional
Ombudsman; L. FLEMING, Lieutenant, Security
Officer; R. FLEMING, Lieutenant, Security
Officer,

                                           Defendants - Appellees.
Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke.    James C. Turk, District Judge.
(CA-97-573-R)


Submitted:   March 16, 1999                Decided:   April 1, 1999


Before ERVIN, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald E. Casey, Appellant Pro Se. Pamela Anne Sargent, Assistant
Attorney General, Richmond, Virginia; Ronald D. Hodges, Mark Dudley
Obenshain, Gene Rodney Young, II, WHARTON, ALDHIZER & WEAVER,
Harrisonburg, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Donald E. Casey appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.   We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we deny Casey’s motion to reassess his filing fee and

affirm on the reasoning of the district court.   Casey v. Angelone,

No. CA-97-573-R (W.D. Va. Aug. 28, 1998).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                3